6;            r;\       171
                                        • t.         t                                   03/17/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0578


                                          DA 19-0578


HENRY PAUMIE LUSSY,                                                    LED
              Plaintiff and Appellee,                               MAR 1 7 2020
                                                                  Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   entry ratana
       v.

RICHARD C. LUSSY,

              Defendant and Appellant.


      Representing himself, Richard Charles Lussy (Richard) has filed a "Motion to Add
Required Joinder 9-Necessary-Indespensable [sic] Parties for 100% Jury [Trial] Verdict
with Four-Cameras" and a briefin support. Counsel for Appellee Henry Paumie Lussy has
not filed a response.
       Richard acknowledges in his pleadings that briefing has concluded in this appeal.
Citing to the Montana Rules of Civil Procedure, however, Richard seeks to add nine
additional parties. He requests that "these nine necessary and indispensable parties" be
added "to an Amended Complaint Pleading for a second opinion . . . ."
       Richard's Motion is improper and not well taken for several reasons. As a
procedural point, in the State of Montana, the Montana Rules of Civil Procedure apply to
district courts and not the Supreme Court. M. R. Civ. P. 1. The time for joinder or to
amend a complaint has long since passed. See M.R. Civ.P. 10, 15, 19, and 20. The parties
that Richard seeks to add at this late point in appellate review are not necessary and
indispensable. These parties include the District Court Judge, the Clerk of District Court,
as well as a federaljudge and federal magistrate. Moreover,these named individuals were
not parties in the original underlying civil case in the Anaconda-Deer Lodge County
District Court. M.R. App.P. 2(4) and (6). Lastly, this case on appeal has been classified
and sent to this Court. This is not the time for an appellant, such as Richard, to file a
motion. M.R. App.P. 16 and 19. A decision will be issued in due course. Therefore,
      IT IS ORDERED that Richard's "Motion to Add Required Joinder 9-Necessary-
Indespensable [sic] Parties for 100% Jury [Trial] Verdict with Four-Cameras" is DENIED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to all
counsel of record and to Richard Charles Lussy.
      DATED this         dav of March,2020.




                                                              Justices




                                           2